Case 4:20-cv-03709 Document 36-6 Filed on 11/02/20 in TXSD Page 1 of 3

EXHIBIT 5

 
Case 4:20-cv-03709 Document 36-6 Filed on 11/02/20 in TXSD Page 2 of 3

Pursuant to 20 U.S.C. Section 1746, I, Jamie Lyn Watson, declare as follows:

My name is Jamie Lyn Watson. I am over the age of 18, have personal knowledge of the facts in
this declaration, and can competently testify to their truth.

I am a registered voter in Harris County.

On October 13, 2020, I voted using Harris County’s drive-thru voting ina tent at the NRG
Arena. I had to show my ID and sign the register before I was permitted to vote and use the same
type of voting apparatus I’ve voted upon in recent elections.

I chose to vote using drive-thru voting because Harris County indicated it was a new and lawful
option this year. I relied on this option and based my voting plan on the existence. I believed
that it was perfect for me considering my living situation.

I chose to vote using this new drive-thru method because of my concern for not only my health,
but the health of my 82-year-old Mother, with whom I live. COVID-19 is a serious issue in the
State of Texas and is running rampant throughout Harris County. I believed this was the safest
option for me to exercise my Constitutional Right to Vote.

Now, because of this litigation, I am very worried that my ballot may not be counted, even
though I did everything the election officials asked of me.

Tam seriously concerned that if the court invalidates my legitimate vote, thereby violating my
Constitutional right to vote, I would have to cast a new ballot to ensure my vote is counted. If
my first vote is not counted, what assurance or proof do I have that the vote I cast on Election
day will be counted? Election day is the only other time I have to cast my vote because as of this
date, all early voting has ended. I will have to stand in the long lines with individuals who don’t
follow safe distancing rules or face mask requirements and risk bring COVID-19 home to my
Mother which is what I was trying to avoid. I would be forced into a position in which I would
have to choose between my Constitutional right to vote and my wellbeing,

I declare under penalty of perjury that the foregoing is true and correct.

DATED: November 1, 2020

Jamie Lyn Watson

 

Jamie Lyn Watson

Signature; -——2¢— ener
Jamie Lyn Watson (Nov 1, 2020 22:57 CST)

Email: jamielynwatson@hotmail.com

 
 

Case 4:20-cv-0 OCU ;

Hotze v. Hollins - Final Declaration Jamie Lyn
Watson

 

Final Audit Report 2020-11-02
Created: 2020-11-02
By: Kenneth Barrett (kennethroycebarrettiaw@yahoo.com)
Status: Signed
Transaction ID: CBJCHBCAABAAQh8I7_2pEmniwl fUUOcvCjde2M-8sPb1

 

 

 

 

"Hotze v. Hollins - Final Declaration Jamie Lyn Watson" History

< Document created by Kenneth Barrett (kennethroycebarrettlaw@yahoo.com)
2020-11-02 - 4:39:23 AM GMT- IP address: 73.206.125.217

ES Document emailed to Jamie Lyn Watson (jamielynwatson@hotmail.com) for signature
2020-11-02 - 4:39:43 AM GMT

*5 Email viewed by Jamie Lyn Watson (jamielynwatson@hotmail.com)
2020-11-02 - 4:42:56 AM GMT- IP address: 73.232.153.64

&~ Document 6-signed by Jamie Lyn Watson (jamielynwatson@hotmail.com)
Signature Date: 2020-11-02 - 4:57:38 AM GMT - Time Source: server- IP address: 73.232.153.64- Signature captured from device with

phone number XXXXXXX0044

© Agreement completed.
2020-11-02 - 4:57:38 AM GMT

Adobe Sign

 

 

 
